 

Exhibit 10.1

 

RETRACTABLE TECHNOLOGIES, INC.

FIRST AMENDED 2008 STOCK OPTION PLAN

 

This Retractable Technologies, Inc. First Amended 2008 Stock Option Plan
(hereinafter called the “Plan”) was adopted by the Board of Directors of
Retractable Technologies, Inc., a Texas corporation, on July 3, 2014. However,
for purposes of this Plan the “Date of Approval” is defined as the date the 2008
Stock Option Plan was originally approved by the Board of Directors which
occurred on July 25, 2008. The Plan will be submitted to the shareholders of the
Company for approval on September 5, 2014.

 

(1)                                 PURPOSES AND SCOPE. The purposes of this
Plan are to encourage ownership by employees of RTI (defined below) and its
subsidiaries, if any (hereinafter the “Company”), to provide an incentive for
such employees to expand and improve the profits of the Company, and to assist
the Company in attracting and retaining key personnel and relationships through
the grant of options to purchase shares of RTI’s Common Stock. Incentive Stock
Options may only be granted to all employees of the Company. Non-qualified Stock
Options may be granted to any of the following: i) all employees, ii)
independent contractors, or iii) non-employee Directors of the Company pursuant
hereto.

 

(2)                                 DEFINITIONS. For purposes of this Plan, the
following terms shall have the following meanings:

 

(A)                               “Administrator” shall mean the Committee
(defined below) or, in the absence of action by the Committee, the Board of
Directors of RTI.

 

(B)                               “Board” shall mean the Board of Directors of
RTI.

 

(C)                               “Committee” shall mean the Compensation and
Benefits Committee, which shall be appointed by the Board.

 

(D)                               “Company” shall mean Retractable
Technologies, Inc., a Texas corporation (“RTI”), and its subsidiaries, if any.

 

(E)                                “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(F)                                 “Documents Indicating Ownership” shall
include a Stock certificate or any and all documents provided by the Company and
its agents evidencing ownership of an uncertificated share of Stock.

 

(G)                               “ISO” shall mean an incentive Stock Option
within the meaning of Section 422 of the Code to purchase Stock, granted
pursuant to this Plan.

 

(H)                              “NQSO” shall mean a non-qualified Stock Option
to purchase Stock, granted pursuant to this Plan.

 

(I)                                   “Option Price” shall mean the exercise
price for Stock pursuant to a Stock Option as determined in Section (6) of this
Plan.

 

(J)                                   “Participant” shall mean an employee of
the Company to whom an ISO is granted under this Plan, and in the case of an
NQSO, shall mean an employee, non-employee Director or independent contractor to
whom an NQSO is granted pursuant to this Plan.

 

(K)                              “Plan” shall mean this Retractable
Technologies, Inc. 2008 Stock Option Plan.

 

(L)                                “Stock” shall mean the Common Stock of RTI,
no par value.

 

(M)                            “Stock Option” shall mean either an ISO or NQSO.

 

1

--------------------------------------------------------------------------------


 

(3)                                 STOCK TO BE OPTIONED; DESIGNATION OF ISOs. 
Subject to the provisions of Section (11) of this Plan, the maximum number of
shares of Stock that may be optioned or sold under this Plan is Six Million
(6,000,000) shares, all of which may be designated as ISOs. The shares shall be
either treasury or authorized but unissued shares of Stock of the Company. Stock
Options or portions of Stock Options granted under this Plan to employees may,
in the discretion of the Administrator, be designated as ISOs or as NQSOs. Stock
Options granted to non-employees must be NQSOs.  In addition to any other term
or provision of this Plan applicable to an ISO, any Stock Option designated as
an ISO shall also be subject to the condition that the aggregate fair market
value (determined at the time the options are granted) of RTI’s Common Stock
with respect to which ISOs are exercisable for the first time by any individual
employee during any calendar year (under this Plan and all other similar plans
of the Company hereafter adopted) shall not exceed One Hundred Thousand Dollars
($100,000.00) or such other amount as may hereafter be set by amendments to the
Code.

 

(4)                                 ADMINISTRATION. This Plan shall be
administered by the Committee or, if the Board decides otherwise on occasion, by
the Board (such body hereafter referred to as the “Administrator”). The
Administrator shall make determinations with respect to participation in this
Plan by Participants, and with respect to the terms, limitations, restrictions,
conditions and extent of that participation; provided, however, that ISOs may
only be granted to members of the class “all employees”. Any interpretation and
construction of any provision of this Plan by the Committee shall be final,
unless otherwise determined by the Board. The Administrator, including any of
its individual members, shall not be liable for any action or determination made
by any of them in good faith relating to the Plan or any award thereunder.

 

(5)                                 ELIGIBILITY. Management may make
recommendations regarding grants hereunder.  The Administrator, after
consideration of any recommendation of Management, may grant Stock Options to
any Participant; provided, however, that ISOs may only be granted to members of
the class “all employees”. The Administrator shall designate the Stock Options
as ISOs or NQSOs to the extent permitted hereby. In making its selection and in
determining the amount of awards to recommend, the Administrator may consider
any factors it deems relevant including the individual’s functions,
responsibilities, value of services provided to the Company by such individuals
and past and potential contributions to the Company’s profitability and growth.
Stock Options may be awarded by the Administrator at any time and from time to
time to new Participants, or to then Participants, or to a greater or lesser
number of Participants, and may include or exclude previous Participants, as the
Administrator shall determine in its sole discretion. Except as required by this
Plan, Stock Options granted at different times need not contain similar
provisions. The Administrator’s determinations under the Plan (including without
limitation, determinations of the Participants to receive awards, the form,
amount and timing of such awards, the terms and provisions of such awards and
the agreements evidencing same) need not be uniform and may be made by it
selectively among Participants who receive, or are eligible to receive, awards
under the Plan, whether or not those Participants are similarly situated.

 

(6)                                 OPTION PRICE. For any Participant who is not
deemed to be a Ten Percent (10%) shareholder under the rules applicable to ISOs
under 422 of the Code (a “10% Shareholder”), the Option Price for each share to
be acquired pursuant to an ISO shall be at least One Hundred Percent (100%) of
the fair market value of a share of Common Stock on the date the ISO is granted.
For any Participant who is deemed to be a Ten Percent (10%) Shareholder under
the rules applicable to ISOs under Section 422 of the Code, the Option Price for
each share to be acquired pursuant to an ISO shall be at least One Hundred Ten
Percent (110%) of the fair market value of a share of Common Stock on the date
the ISO is granted. The Option Price for any NQSO shall be at least 100% of the
fair market value of a share of Common Stock on the date the NQSO is granted.

 

In addition, the Administrator shall include in any NQSO granted pursuant to
this Plan a condition that, upon exercise of the NQSO and prior to the issuance
of any Stock certificate to the Participant, the Participant shall remit to the
Company the amount, if any, of any federal, state or local employment taxes
required to be withheld upon exercise of the NQSO. The Participant may make a
direct payment to the Company to satisfy this obligation or increase withholding
on his cash compensation on the date the NQSO is exercised but only on terms
agreed to in advance by the Company.

 

(7)                                 TERMS AND CONDITIONS OF STOCK OPTIONS
GENERALLY; ISO PROVISIONS. Stock Options granted pursuant to this Plan shall be
authorized by the Administrator and shall be evidenced by a written Stock Option
Agreement or Agreements in such form as the Administrator shall from time to
time approve. Any

 

2

--------------------------------------------------------------------------------


 

Stock Option granted pursuant to this Plan must be granted within ten (10) years
of the Date of Approval. Any agreements with respect to ISOs shall comply with
and be subject to the following terms and conditions:

 

(A)                               DEATH OF PARTICIPANT.

 

(i)                                     Notwithstanding Section 7(B) of this
Plan, upon the death of the Participant, any ISO exercisable on the date of
death may be exercised by the Participant’s estate or by a person who acquires
the right to exercise such ISO by bequest or inheritance or otherwise by reason
of the death of the Participant, provided that such exercise occurs within both
the remaining term of the ISO and within one (1) year after the Participant’s
death.  Any ISOs not then exercisable shall be forfeited at the death of the
Participant.

 

(ii)                                  The provisions of this Subsection
7(A) shall apply notwithstanding the fact that the Participant’s employment may
have terminated prior to death, and if the Stock Option remains exercisable but
only to the extent of any ISOs exercisable on the date of death.

 

(B)                               DISABILITY. Subject to Section 7(A) of this
Plan, upon the termination of the Participant’s employment by reason of
permanent disability (as determined by the Board), the Participant may, within
one (1) year from the date of such termination of employment, exercise any ISOs
to the extent such ISOs were exercisable at the date of such termination of
employment due to disability.  Any ISOs not then exercisable are forfeited upon
termination of employment due to disability.

 

(C)                               TERMINATION FOR OTHER REASONS. Except as
provided in Sections 7(A) and 7(B), all ISOs shall automatically terminate three
(3) months after termination of the Participant’s employment without cause and
automatically upon termination with cause.  Any ISOs not then exercisable are
forfeited upon termination of employment, with or without cause.

 

(D)                               TIME AND METHOD OF PAYMENT. The Option Price
of an ISO shall be paid in full in cash at the time an ISO is exercised under
this Plan. Otherwise, an exercise of any ISO granted under this Plan shall be
invalid and of no effect. Promptly after the exercise of an ISO and the payment
of the Option Price, the Participant shall be entitled to the issuance of
Documents Indicating Ownership. A Participant shall have none of the rights of a
shareholder until Documents Indicating Ownership are issued to him, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such Documents Indicating Ownership are issued.

 

(E)                                NUMBER OF SHARES. Each ISO Agreement shall
state the total number of Shares of Stock to which it pertains.

 

(F)                                 GENERAL OPTION PERIOD AND LIMITATIONS ON
EXERCISE OF STOCK OPTIONS. An ISO must be exercised within the period specified
in the ISO Agreement.  Notwithstanding any other provision of this Plan, an ISO
granted to a Participant who is not deemed to be a Ten Percent (10%) Shareholder
may not be exercised after the expiration of ten (10) years from the date it is
granted. Notwithstanding any other provisions of this Plan, no ISO granted to a
Participant who is deemed to be a Ten Percent (10%) Shareholder may be exercised
after the expiration of five (5) years from the date it is granted. No Stock
Option may be exercised for a fractional share of Stock. An ISO exercised in
part shall remain exercisable as to the remaining part in accordance with its
terms.

 

(8)                                 NQSO REQUIREMENTS. Any Agreements with
respect to NQSOs shall comply with and be subject to the following terms and
conditions:

 

(A)                               DEATH OF PARTICIPANT.

 

(i)                                     Notwithstanding Section 8(B) of this
Plan, upon the death of the Participant, any NQSO exercisable on the date of
death may be exercised by the Participant’s estate or by a person who acquires
the right to exercise such NQSO by bequest or inheritance or otherwise by reason
of the death of the Participant, provided that such exercise occurs within both
the remaining term of the NQSO and within one (1) year after the Participant’s
death. Any NQSOs not then exercisable shall be forfeited at the death of the
Participant.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  The provisions of this Subsection
8(A) shall apply notwithstanding the fact that the Participant’s relationship
with the Company may have terminated prior to death, and if the Stock Option
remains exercisable but only to the extent of any NQSOs exercisable on the date
of death.

 

(B)                               DISABILITY. Subject to Section 8(A) of this
Plan, upon the termination of the Participant’s relationship with the Company by
reason of permanent disability (as determined by the Board), the Participant
may, within one (1) year from the date of such termination of relationship,
exercise any NQSOs to the extent such NQSOs were exercisable at the date of such
termination of relationship with the Company due to disability. Any NQSOs not
then exercisable are forfeited upon termination of relationship with the Company
due to disability.

 

(C)                               TERMINATION FOR OTHER REASONS. Except as
provided in Sections 8(A) and 8(B), all NQSOs shall automatically terminate upon
the termination of the Participant’s relationship with the Company for cause. 
Otherwise, subject to Sections 8(A) and 8(B), the vested portion of the NQSO
shall expire upon the expiration of its term. Any NQSOs not then exercisable are
forfeited upon termination of relationship with the Company, with or without
cause.

 

(D)                               TIME AND METHOD OF PAYMENT. The Option Price
and any other amounts payable upon exercise of an NQSO shall be paid in full at
the time an NQSO is exercised under this Plan. Otherwise, an exercise of any
NQSO granted under this Plan shall be invalid and of no effect. Promptly after
the exercise of an NQSO and the payment of the Option Price and any other
required amounts, the Participant shall be entitled to the issuance of Documents
Indicating Ownership. A Participant shall have none of the rights of a
shareholder until Documents Indicating Ownership are issued to him, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such Documents Indicating Ownership are issued.

 

(E)                                NUMBER OF SHARES. Each NQSO Agreement shall
state the total number of shares of Stock to which it pertains.

 

(F)                                 GENERAL OPTION PERIOD AND LIMITATIONS ON
EXERCISE OF STOCK OPTIONS. An NQSO must be exercised within the period specified
in the NQSO Agreement.  No NQSO may be exercised for a fractional share of
Stock. An NQSO exercised in part shall remain exercisable as to the remaining
part in accordance with its terms.

 

(9)                                 NO OBLIGATION TO EXERCISE STOCK OPTION. The
granting of a Stock Option shall impose no obligation upon the Participant to
exercise that Stock Option.

 

(10)                          NONASSIGNABILITY. Options shall not be
transferable other than by will or by the laws of descent and distribution, and
during a Participant’s lifetime shall be exercisable only by such Participant
(or his legal guardian or representative).

 

(11)                          EFFECT OF CHANGE IN STOCK SUBJECT TO THIS PLAN.
The aggregate number of shares of Stock available for Stock Options under this
Plan, the Award Limit specified in Section (12), the shares subject to any Stock
Option and the price per share shall each be proportionately adjusted for any
increase or decrease in the number of issued shares of Stock subsequent to the
effective date of this Plan resulting from: (1) a subdivision or consolidation
of shares or any other capital adjustment, (2) the payment of a Stock dividend,
or (3) other increase or decrease in such shares effected without receipt of
consideration by the Company.

 

If RTI shall be the surviving corporation in any merger or consolidation, any
Stock Option shall pertain, apply and relate to the securities to which a holder
of the number of shares of Stock subject to the Stock Option would have been
entitled after the merger or consolidation.

 

Upon: 1) dissolution or liquidation of RTI, 2) a merger or consolidation in
which RTI is not the surviving corporation (other than a merger or consolidation
with a wholly-owned subsidiary, a reincorporation of RTI in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the Stock
Options granted under this Plan are assumed, converted or replaced by the
successor corporation, which assumption, conversion or replacement will be
binding on all optionees), or 3) a merger or consolidation in which RTI is the
surviving corporation but after which the stockholders of the Company

 

4

--------------------------------------------------------------------------------


 

(other than any stockholder which merges [or which owns or controls another
corporation which merges] with RTI in such merger) cease to own their shares or
other equity interests in the Company, 4) the sale of substantially all of the
assets of RTI, or 5) the acquisition, sale or transfer of more than 50% of the
outstanding shares of Common Stock of the Company by tender offer or similar
transaction (otherwise than by will or by the laws of descent and distribution),
all Stock Options outstanding under this Plan shall terminate after  a period of
three months from the completion of such trigger event; provided, however, that
each Participant (and each other person entitled to exercise a Stock Option)
shall have the right, immediately upon announcement of such event to exercise
such Participant’s Stock Options in whole or in part, for a period of three
months from the completion of such trigger event but only to the extent that
such Stock Options are otherwise exercisable under the terms of this Plan.

 

(12)                          ANNUAL AWARD LIMIT.  No Participant may receive a
Stock Option for the purchase of more than Three Hundred Thousand (300,000)
shares of Stock in one calendar year.

 

(13)                          AGREEMENT AND REPRESENTATION OF PARTICIPANTS. As a
condition to the exercise of any portion of a Stock Option, the Company may
require the person exercising such Stock Option to represent and warrant at the
time of such exercise that any shares of Stock acquired at exercise are being
acquired only for investment and without any present intention to sell or
distribute such shares, if, in the opinion of counsel for the Company, such
representation is required under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934 or any other applicable law, regulation or
rule of any governmental agency.

 

(14)                          RESERVATION OF SHARES OF STOCK. RTI, during the
term of this Plan, will at all times reserve and keep available the number of
shares of Stock that shall be sufficient to satisfy the requirements of this
Plan.

 

(15)                          EFFECTIVE DATE OF PLAN. The Plan shall be
effective from the date that this Plan is approved by the Board.

 

(16)                          TAX REPORTING FOR ISO EXERCISE. RTI or a
subsidiary of RTI, as appropriate, shall furnish a statement to any Participant
exercising an ISO on or before January 31 of the calendar year following the
calendar year in which an ISO exercise occurs in compliance with
Section 6039(a) of the Code. The statement shall contain the information
required by the Code as of the date such information is to be provided.  As of
the Date of Approval, such information would include:

 

(A)                               The employer corporation’s name, address and
taxpayer identification number;

 

(B)                               The name, address and taxpayer identification
number of the person to whom the ISO shares are transferred;

 

(C)                               The date the ISO was granted:

 

(D)                               The date the shares were transferred pursuant
to the exercise of the ISO;

 

(E)                                The fair market value of the Stock on the
date of exercise;

 

(F)                                 The number of shares transferred upon
exercise of the ISO;

 

(G)                               A statement that the ISO is an ISO; and

 

(H)                              The total cost of the shares.

 

(17)                          RIGHTS OF PARTICIPANTS. No person shall have any
rights or claims under the Plan except in accordance with the provisions of the
Plan. Nothing contained in the Plan shall be deemed to give any Participant the
right to be retained in the service of the Company.

 

(18)                          USE OF PROCEEDS. Proceeds from the sale of shares
pursuant to Stock Options granted under this Plan shall constitute general funds
of the Company.

 

5

--------------------------------------------------------------------------------


 

(19)                          AMENDMENT. The Board of Directors may discontinue
the Plan and the Administrator may amend the Plan from time to time, but no
amendment, alteration or discontinuation shall be made which, without the
approval of the stockholders, would:

 

(A)                               Except as provided in Section (11) of the
Plan, increase the total number of shares reserved for the purposes of the Plan;

 

(B)                               Decrease the Option Price of an ISO to less
than the amounts shown in Section (6) of the Plan; or

 

(C)                               Extend the duration of the Plan.

 

Except as provided in Section (11) of the Plan, neither shall any amendment,
alteration or discontinuation impair the rights of any holder of a Stock Option
theretofore granted without his consent; provided, however, that if the
Administrator, after consulting with Management of the Company, determines that
the application of an accounting standard in compliance with any statement
issued by the Financial Accounting Standards Board or any other entity that
reviews accounting disclosures of (or sets accounting standards for) public
companies concerning the treatment of employee Stock Options would have a
significant adverse effect on the Company’s financial statements because of the
fact that Stock Options granted before the issuance of such statement are then
outstanding, then the Administrator in its absolute discretion may cancel and
revoke all outstanding Stock Options to which such adverse effect is attributed
and the holders of those Stock Options shall have no further rights in respect
thereof. Such cancellation and revocation shall be effective upon written notice
by the Administrator to the holders of such Stock Options.

 

6

--------------------------------------------------------------------------------


 

NON-QUALIFIED STOCK OPTION AGREEMENT

ISSUED UNDER THE

RETRACTABLE TECHNOLOGIES, INC.

2008 STOCK OPTION PLAN

 

This Retractable Technologies, Inc. Non-qualified Stock Option Agreement (the
“Agreement”) is made and entered into by and between RETRACTABLE
TECHNOLOGIES, INC. (the “Company”) and                                          
(the “Optionee”). The Company and the Optionee are sometimes hereinafter
collectively referred to as the “Parties”.

 

(1)                                 All terms used herein are to have the
meaning set forth in the Company’s 2008 Stock Option Plan (the “Plan”) unless
defined differently herein.

 

(2)                                 OPTION. The Company hereby confirms the
Administrator’s grant as of                      ,            , to the Optionee
of the right and option to purchase                        
(                   ) shares of the Common Stock of the Company on the terms set
forth in this Agreement (the “Option”) and subject to the terms of the Plan. The
Option granted is designated as a non-qualified stock option (“NQSO”). The
Option is not vested until it becomes exercisable. An Option that is exercisable
may be forfeited pursuant to Section (8) of the Plan. This Option shall be
exercisable in installments as follows:

 

Date

Shares Newly Acquirable

                                                             

                                                             

                                                             

                                                             

                                                             

                                                             

 

(3)                                 TERMINATION OF OPTION.

 

(A)                               MAXIMUM OPTION TERM.  The unexercised portion
of this Stock Option which has become exercisable shall automatically and
without notice terminate and become null and void after
                                                         .

 

Notwithstanding anything to the contrary herein, the unexercised portion of this
Stock Option shall automatically and without notice terminate and become null
and void in all events after ten (10) years from the date of grant. In addition
and notwithstanding the foregoing, no Stock Option granted to an Optionee who is
deemed to be a Ten Percent (10%) Shareholder may be exercised after the
expiration of five (5) years from the date it is granted.

 

(B)                               DEATH OF OPTIONEE.

 

(i)                                     Notwithstanding Section 3(C) of this
Agreement, upon the death of the Optionee, any Stock Option exercisable on the
date of death may be exercised by the Optionee’s estate or by a person who
acquires the right to exercise such Stock Option by bequest or inheritance or
otherwise by reason of the death of the Optionee, provided that such exercise
occurs within both the remaining term of the NQSO and within one (1) year after
the Optionee’s death. Any Stock Options not then exercisable shall be forfeited
at the death of Optionee.

 

(ii)                                  The provisions of this subsection
(3)(B) shall apply notwithstanding the fact that the Optionee’s relationship
with the Company may have terminated prior to death, and if the Stock Option
remains exercisable but only to the extent of any Options exercisable on the
date of death.

 

(C)                               DISABILITY.  Subject to Section 3(B) of this
Agreement, upon the termination of the Optionee’s relationship with the Company
by reason of permanent disability (as determined by the Board), the Optionee
may, within one (1) year from the date of such termination of relationship with
the Company, exercise any Options to the extent such Options were exercisable at
the date of such termination of relationship with the Company due to
disability.  Any Stock Options not then exercisable are forfeited upon
termination of relationship with the Company.

 

1

--------------------------------------------------------------------------------


 

(D)                               TERMINATION FOR OTHER REASONS.  Except as
provided in Sections (3)(B) and (3)(C), all Options shall automatically
terminate upon the termination of the Optionee’s relationship with the Company
for cause.  Otherwise, subject to Sections 3(B) and 3(C) the vested portion of
the NQSO shall expire upon the expiration of its term set forth in
Section 3(A).  Any Stock Options not then exercisable are forfeited upon
termination of the relationship with the Company.

 

(4)                                 EXERCISE OF OPTION. This Option shall be
exercised by the Optionee (or by his representatives, as provided in
Section (3) of this Agreement) as to all or part of the shares covered hereby,
by the giving of written notice of such exercise substantially in the form
attached hereto as Exhibit A, to the Company specifying the number of shares to
be purchased and specifying how the withholding tax obligation (if any) shall be
satisfied. The giving of such written notice to the Company shall constitute an
irrevocable election to purchase the number of shares specified in the notice
and to exercise the right on the date specified in the notice (the “Exercise
Date”). Upon payment of all amounts due from the Optionee including any tax
withholding due upon exercise of this Option, the Company shall cause Documents
Indicating Ownership to be delivered to the Optionee (or the person exercising
the Optionee’s options) at its principal business office within ten
(10) business days after the Exercise Date.

 

(5)                                 OPTION PRICE. The purchase price of the
shares which may be purchased pursuant to this Option shall be
                                        ($             ) per share (the “Option
Price”).

 

(6)                                 TAX WITHHOLDING. Exercise of a Stock Option
in whole or in part hereunder is conditioned upon the Optionee remitting to the
Company in addition to the Option Price the amount of employment taxes, if any,
required to be withheld upon exercise of this Stock Option. The Optionee may
satisfy this obligation by a direct payment of a cashier’s check to the Company
or, if pre-approved by the Company (in its sole discretion) increased
withholding on his cash compensation payable on the Exercise Date.

 

(7)                                 NO RIGHTS PRIOR TO ISSUANCE OF DOCUMENTS
INDICATING OWNERSHIP. Neither the Optionee nor his representatives shall have
any of the rights of a shareholder of the Company with respect to the shares
subject to this Option until Documents Indicating Ownership shall have been
issued upon the exercise of this Option. No adjustment will be made for
dividends or other rights for which the record date is prior to the date the
Documents Indicating Ownership are issued.

 

(8)                                 NONASSIGNABILITY. This Option shall not be
assignable or transferable by the Optionee other than by will or by the laws of
descent and distribution, and during the Optionee’s lifetime shall be
exercisable only by him (or his legal guardian or representative).

 

(9)                                 ADJUSTMENT FOR CORPORATE EVENTS. In the
event of any Stock split, Stock dividend, reclassification or recapitalization
which changes the character or amount of the Company’s outstanding Common Stock
while any portion of this Option is outstanding but unexercised, or if the
Company participates in any transaction resulting in a corporate merger,
consolidation, acquisition or property or stock, separation, reorganization
(where the Company is the surviving entity) or liquidation, the Board of
Directors of the Company or any surviving corporation shall take reasonable
steps to prevent dilution of the Option.

 

Notwithstanding anything to the contrary herein, in the event of 1) dissolution
or liquidation of the Company, 2) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the Stock
Options granted under the Plan are assumed, converted or replaced by the
successor corporation, which assumption, conversion or replacement will be
binding on all optionees), or 3) a merger or consolidation in which the Company
is the surviving corporation but after which the stockholders of the Company
(other than any stockholder which merges (or which owns or controls another
corporation which merges) with the Company in such merger) cease to own their
shares or other equity interests in the Company, 4) the sale of substantially
all of the assets of the Company, or 5) the acquisition, sale or transfer of
more than 50% of the outstanding shares of Common Stock of the Company by tender
offer or similar transaction (otherwise than by will or by the laws of descent
and distribution), the Stock Option shall terminate after a period of three
months from the completion of such trigger event; provided, however, that the
Optionee shall have the right, immediately upon

 

2

--------------------------------------------------------------------------------


 

announcement of such event to exercise his Stock Option in whole or in part, for
a period of three months from the completion of such trigger event but only to
the extent that such Stock Option is otherwise exercisable under the terms of
the Plan.

 

(10)                          REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE:
LEGEND. The Optionee, by his acceptance hereof, represents and warrants to the
Company that his purchase of shares of Common Stock upon the exercise hereof
shall be for investment and not with a view to distribution or sale, provided
that this representation and warranty shall be inoperative if, in the opinion of
counsel to the Company, a proposed sale or distribution of such shares is
pursuant to an applicable effective registration statement under the Securities
Act of 1933, as amended (the “Act”), or without such representation and warranty
is exempt from registration under the Act. The Optionee agrees that the
obligation of the Company to issue shares upon the exercise of a Stock Option
shall also be subject as conditions precedent to compliance with applicable
provisions of the Act, the Securities Exchange Act of 1934, state securities
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange and/or securities market upon which the
Company’s securities shall be listed and/or quoted. The Company may endorse an
appropriate legend referring to the foregoing restriction upon the certificate
or certificates representing any shares issued or transferred to the Optionee
upon the exercise of this Option.

 

(11)                          OPTIONEE ACKNOWLEDGMENT. The Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

 

(12)                          LEGAL CONSTRUCTION. In the event that any one or
more of the terms, provisions or agreements that are contained in this Agreement
shall be held by a Court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect for any reason, the invalid, illegal or
unenforceable term, provision or agreement shall not affect any other term,
provision or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal or unenforceable
term, provision or agreement had never been contained herein.

 

(13)                          COVENANTS AND AGREEMENTS AS INDEPENDENT
AGREEMENTS. Each of the covenants and agreements that is set forth in this
Agreement shall be construed as a covenant and agreement independent of any
other provision of this Agreement. The existence of any claim or cause of action
of the Optionee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements that are set forth in this Agreement.

 

(14)                          ENTIRE AGREEMENT. This agreement, the Exhibit A,
which is attached hereto and incorporated herein for all purposes, and the Plan
together supersede any and all other prior understandings and agreements, either
oral or in writing, between the Parties with respect to the subject matter
hereof and constitute the sole and only agreement between the Parties with
respect to the said subject matter. All prior negotiations and agreements
between the Parties with respect to the subject matter hereof are merged into
this Agreement. Each Party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any Party or by anyone acting on behalf of any Party, which are not
embodied in this Agreement and that any agreement, statement or promise that is
not contained in this Agreement, the Exhibit A, or the Plan shall not be valid
or binding or of any force or effect.

 

(15)                          CONFLICT OF AGREEMENT WITH PLAN.  In the event of
any conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 

(16)                          PARTIES BOUND. The terms, provisions,
representations, warranties, covenants and agreements that are contained in this
Agreement shall apply to, bind upon and inure to the benefit of the Parties and
their respective heirs, executors, administrators, legal representatives and
permitted successors and assigns.

 

(17)                          TEXAS LAW TO APPLY. THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS (EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE OF TEXAS LAW THAT MIGHT
REFER THE GOVERNANCE, CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT TO THE
LAWS OF ANOTHER STATE).

 

3

--------------------------------------------------------------------------------


 

(18)                          MODIFICATION. No change or modification of this
Agreement shall be valid or binding upon the Parties unless the change or
modification is in writing and signed by the Parties.  Notwithstanding the
preceding sentence, the Company may amend the Plan or revoke this Option to the
extent permitted in the Plan.

 

(19)                          TIME. Time is of the essence in the performance of
this Agreement.

 

(20)                          HEADINGS. The headings that are used in this
Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

(21)                          GENDER AND NUMBER. Words of any gender used in
this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

(22)                          NOTICE. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered upon the earlier of the
expiration of three days after deposit in the U.S. mail or actual receipt at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

(A)                               Notice to the Company shall be addressed and
delivered as follows:

 

RETRACTABLE TECHNOLOGIES, INC.

P. O. BOX 9

511 LOBO LANE

LITTLE ELM, TEXAS 75068-0009

ATTENTION:                           THOMAS J. SHAW

PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

(B)                               Notice to the Optionee shall be addressed and
delivered as follows:

 

__________________________________________________

__________________________________________________

__________________________________________________

 

 

IN WITNESS WHEREOF, the Company, RETRACTABLE TECHNOLOGIES, INC. has caused these
presents to be signed on this the           day of                          ,
            by its duly authorized President.

 

 

RETRACTABLE TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

THOMAS J. SHAW

 

 

PRESIDENT AND

 

 

CHIEF EXECUTIVE OFFICER

 

 

ATTEST:

 

____________________________

 

MICHELE M. LARIOS, SECRETARY

 

 

4

--------------------------------------------------------------------------------


 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

OPTIONEE’S PRINTED NAME

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF EXERCISE

OF

NON-QUALIFIED STOCK OPTION

 

To:                             Retractable Technologies, Inc.

 

I hereby exercise (all/a portion of) my Non-qualified Stock Option granted by
RETRACTABLE TECHNOLOGIES, INC., in a Non-qualified Stock Option Agreement Issued
Under the Retractable Technologies, Inc. 2008 Stock Option Plan (the “Plan”) as
of ____________, ____, which is subject to all the terms and provisions thereof
and of the Plan referenced therein and notify you of my desire to purchase
______________ shares of Common Stock of the Company which were offered to me
pursuant to said Option.

 

The Option Price due for this purchase is $______________________ in cash.

 

Please choose one:

 

___                           I have no withholding obligation.

 

___                           I am satisfying my withholding obligation by
making a direct payment by cashier’s check to the Company.

 

___                           I am satisfying my withholding obligation by
hereby authorizing increased withholding on my cash compensation payable on the
Exercise Date.

 

 

 

 

EXERCISE DATE

 

SIGNATURE

 

 

 

 

 

 

 

 

PRINT NAME

 

 

 

 

 

 

 

 

SOCIAL SECURITY NUMBER

 

 

COMPANY AUTHORIZATION OF WITHHOLDING SELECTION

 

Retractable Technologies, Inc. hereby accepts and authorizes the choice of
satisfaction of the Optionee’s withholding obligation as indicated above.

 

 

 

 

 

 

TITLE:

 

 

--------------------------------------------------------------------------------


 

INCENTIVE STOCK OPTION AGREEMENT

ISSUED UNDER THE

RETRACTABLE TECHNOLOGIES, INC.

2008 STOCK OPTION PLAN

 

 

This Retractable Technologies, Inc. 2008 Incentive Stock Option Agreement (the
“Agreement”) is made and entered into by and between RETRACTABLE
TECHNOLOGIES, INC. (the “Company”) and ____________________, an employee of the
Company or its subsidiarie(s) (the “Optionee”).  The Company and the Optionee
are sometimes hereinafter collectively referred to as the “Parties”.

 

(1)                                 All items used herein are to have the
meaning set forth in the Company’s 2008 Stock Option Plan (the “Plan”) unless
defined differently herein.

 

(2)                                 OPTION.  On ___________ the Administrator of
the Plan granted to the Optionee the right and option to purchase a total of
____________ (_______) shares of the Common Stock of the Company on the terms
set forth in this Agreement (the “Option”) subject to the terms of the Plan. The
Option granted pursuant to this Agreement is designated as an “incentive stock
option” or “ISO” within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”). OPTIONEE ACKNOWLEDGES THAT EXERCISE OF AN ISO
MAY SUBJECT THE EMPLOYEE TO ADVERSE TAX CONSEQUENCES UNDER THE ALTERNATIVE
MINIMUM TAX. This Option shall become exercisable in installments according to
the following table:

 

Date

Shares Newly Acquirable

                                             

                                                    

                                             

                                                    

                                             

                                                    

 

In no event shall the aggregate fair market value of Stock (determined as of the
date of grant of the Stock Option) with respect to which any part of the Stock
Option together with other ISOs granted to Optionee under the Company’s plans
becomes first exercisable by the Optionee in any calendar year exceed One
Hundred Thousand Dollars ($100,000.00).

 

(3)                                 TERMINATION OF OPTION.

 

(A)                               MAXIMUM OPTION TERM.  The unexercised portion
of this Stock Option shall automatically and without notice terminate and become
null and void in all events after ten (10) years from the date of grant.
Notwithstanding the foregoing, no Stock Option granted to an Optionee who is
deemed to be a Ten Percent (10%) shareholder may be exercised after the
expiration of five (5) years from the date it is granted.

 

(B)                               DEATH OF OPTIONEE.

 

(i)                                     Notwithstanding Section 3(C) of this
Agreement, upon the death of the Optionee, any Stock Option exercisable on the
date of death may be exercised by the Optionee’s estate or by a person who
acquires the right to exercise such Stock Option by bequest or inheritance or
otherwise by reason of the death of the Optionee, provided that such exercise
occurs within both the remaining term of the ISO and within one (1) year after
the Optionee’s death. Any Stock Option not then exercisable shall be forfeited
at the death of Optionee.

 

(ii)                                  The provisions of this subsection
(3)(B) shall apply notwithstanding the fact that the Optionee’s employment may
have terminated prior to death, and if the Stock Option remains exercisable but
only to the extent of any Options exercisable on the date of death.

 

(C)                               DISABILITY.  Subject to Section 3(B) of this
Agreement, upon the termination of the Optionee’s employment by reason of
permanent disability (as determined by the Board), the Optionee may, within one
(1) year from the date of such termination of employment, exercise any Options
to the extent such Options were exercisable at the date of such termination of
employment due to disability.  Any Stock Options not then exercisable are
forfeited upon termination of employment due to disability.

 

1

--------------------------------------------------------------------------------


 

(D)                               TERMINATION FOR OTHER REASONS.  Except as
provided in Sections (3)(B) and (3)(C) all Options shall automatically terminate
(3) months after termination of the Optionee’s employment without cause and
automatically upon termination with cause.  Any Stock Options not then
exercisable are forfeited upon termination of employment, with or without cause.

 

(4)                                 EXERCISE OF OPTION.  This Option shall be
exercised by the Optionee (or by his executors or administrators, as provided in
Section 3 of this Agreement) as to all or part of the shares covered hereby
which are then exercisable under the terms of this Agreement, by the giving of
written notice of such exercise, which may be provided in substantially the form
attached hereto as Exhibit A to the Company specifying the number of shares to
be purchased. The giving of such written notice to the Company shall constitute
an irrevocable election to purchase the number of shares specified in the notice
and to exercise the right on the date specified in the notice (the “Exercise
Date”). Upon payment by cashier’s check of all amounts due from the Optionee
upon exercise of this Stock Option, the Company shall cause Documents Indicating
Ownership to be delivered to the Optionee (or the person exercising the
Optionee’s options) at its principal business office within ten (10) business
days after the Exercise Date.

 

(5)                                 OPTION PRICE.  If the Optionee is not deemed
to be a Ten Percent (10%) Shareholder, the purchase price for shares to be
purchased pursuant to this Agreement (the “Option Price”) for each share shall
be at least One Hundred Percent (100%) of the fair market value of a share of
Common Stock on the date the Stock Option is granted, as determined by the
Board.  For any Optionee who is deemed to be a Ten Percent (10%) Shareholder
under the rules applicable to ISOs under Section 422 of the Code, the Option
Price shall be at least One Hundred Ten Percent (110%) of such fair market
value.  Payment of the Option Price shall be made by cashier’s check.  The Board
of Directors of the Company has determined the fair market value per share of
Common Stock as of the date of grant of this Option to be
_______________________ ($_________).

 

(6)                                 NO RIGHTS PRIOR TO ISSUANCE OF DOCUMENTS
INDICATING OWNERSHIP.  Neither the Optionee nor his representatives shall have
any of the rights of a shareholder of the Company with respect to the shares
subject to this Option until Documents Indicating Ownership shall have been
issued upon the exercise of this Stock Option.  No adjustment will be made for
dividends or other rights for which the record date is prior to the date the
Documents Indicating Ownership are issued.

 

(7)                                 NONASSIGNABILITY.  This Stock Option shall
not be assignable or transferable other than by will or by the laws of descent
and distribution, and during the Optionee’s lifetime shall be exercisable only
by him (or his legal guardian or representative).

 

(8)                                 ADJUSTMENT FOR CORPORATE EVENTS.  In the
event of any Stock split, Stock dividend, reclassification or recapitalization
which changes the character or amount of the Company’s outstanding Common Stock
while any portion of this Stock Option is outstanding but unexercised, or if the
Company participates in any transaction resulting in a corporate merger,
consolidation, acquisition of property or Stock, separation, reorganization
(where the Company is the surviving entity) or liquidation, the Board of
Directors of the Company or any surviving corporation shall take such action as
is permitted by Section (11) of the Plan to prevent dilution.

 

Notwithstanding anything to the contrary herein, in the event of 1) dissolution
or liquidation of the Company, 2) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the Stock
Options granted under the Plan are assumed, converted or replaced by the
successor corporation, which assumption, conversion or replacement will be
binding on all optionees), or 3) a merger or consolidation in which the Company
is the surviving corporation but after which the stockholders of the Company
(other than any stockholder which merges (or which owns or controls another
corporation which merges) with the Company in such merger) cease to own their
shares or other equity interests in the Company, 4) the sale of substantially
all of the assets of the Company, or 5) the acquisition, sale or transfer of
more than 50% of the outstanding shares of Common Stock of the Company by tender
offer or similar transaction (otherwise than by will or by the laws of descent
and distribution), the Stock Option shall terminate after a period of three
months from the completion of such trigger event; provided, however, that the
Optionee shall have the right, immediately upon announcement of such event to
exercise his Stock Option in whole or in part, for a period of three months from
the

 

2

--------------------------------------------------------------------------------


 

completion of such trigger event but only to the extent that such Stock Option
is otherwise exercisable under the terms of the Plan.

 

(9)                                 REPRESENTATIONS AND WARRANTIES OF THE
OPTIONEE; LEGEND.  The Optionee, by his acceptance hereof, represents and
warrants to the Company that his purchase of shares of Common Stock upon the
exercise hereof shall be for investment and not with a view to distribution,
provided that this representation and warranty shall be inoperative if, in the
opinion of counsel to the Company, a proposed sale or distribution of such
shares is pursuant to an applicable effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or without such representation
and warranty is exempt from registration under the Act.  The Optionee agrees
that the obligation of the Company to issue shares upon the exercise of a Stock
Option shall also be subject as conditions precedent to compliance with
applicable provisions of the Act, the Securities Exchange Act of 1934, state
securities laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.  The Company may endorse an appropriate legend referring to the
foregoing restriction upon the certificate or certificates representing any
shares issued or transferred to the Optionee upon the exercise of this Stock
Option.

 

(10)                          EMPLOYMENT WITH THE COMPANY.  As used herein, the
term “employment with the Company” shall include employment with the Company or
with any of its subsidiaries, if any.

 

(11)                          ADDITIONAL OPTIONEE ACKNOWLEDGMENTS.  The Optionee
acknowledges the Plan is accessible to the Optionee over the internet via EDGAR,
the SEC’s electronic website database.  In addition, the Optionee acknowledges
that a written copy of the Plan will be provided upon request at no charge.  The
Optionee acknowledges that he is familiar with the terms and provisions thereof,
and hereby accepts this Option subject to all the terms and provisions thereof.
The Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Agreement. The Optionee further acknowledges that, in
order to obtain the favorable income tax treatment provided by the Code for
Stock acquired pursuant to ISOs, the Optionee may not dispose of Stock acquired
by exercise of the Option within two (2) years of the date of grant of the Stock
Option or within one (1) year of the date of the actual transfer of Common Stock
to him. The Optionee further acknowledges that he must hold the Common Stock for
more than twelve (12) months to obtain long-term capital gains tax rates on a
sale of the Common Stock. The Optionee acknowledges that material adverse
alternative minimum tax consequences may result from exercise of a Stock Option.

 

(12)                          LEGAL CONSTRUCTION.  In the event that any one or
more of the terms, provisions or agreements that are contained in this Agreement
shall be held by a Court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect for any reason, the invalid, illegal or
unenforceable term, provision or agreement shall not affect any other term,
provision or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal or unenforceable
term, provision or agreement had never been contained herein.

 

(13)                          COVENANTS AND AGREEMENTS AS INDEPENDENT
AGREEMENTS.  Each of the covenants and agreements that is set forth in this
Agreement shall be construed as a covenant and agreement independent of any
other provision of this Agreement.  The existence of any claim or cause of
action of the Optionee against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements that are set forth in this Agreement.

 

(14)                          ENTIRE AGREEMENT.  This Agreement, Exhibit A,
which is attached hereto and incorporated herein for all purposes, and the Plan
together supersede any and all other prior understandings and agreements, either
oral or in writing, between the Parties with respect to the subject matter
hereof and constitute the sole and only agreements between the Parties with
respect to the said subject matter.  All prior negotiations and agreements
between the Parties with respect to the subject matter hereof are merged into
this Agreement and the Plan.  Each Party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any Party or by anyone acting on behalf of any Party, which are not
embodied in this Agreement, the Exhibit A or the Plan and that any agreement,
statement or promise that is not contained in this Agreement, the Exhibit A or
the Plan shall not be valid or binding or of any force or effect.

 

(15)                          CONFLICT OF AGREEMENT WITH PLAN.  In the event of
any conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 

3

--------------------------------------------------------------------------------


 

(16)                          PARTIES BOUND.  The terms, provisions,
representations, warranties, covenants and agreements that are contained in this
Agreement shall apply to, be binding upon and inure to the benefit of the
Parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns.

 

(17)                          TEXAS LAW TO APPLY.  THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS (EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE OF TEXAS LAW THAT MIGHT
REFER THE GOVERNANCE, CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT TO THE
LAWS OF ANOTHER STATE).

 

(18)                          MODIFICATION.  No change or modification of this
Agreement shall be valid or binding upon the Parties unless the change or
modification is in writing and signed by the Parties.  Notwithstanding the
preceding sentence, the Company may amend the Plan or revoke this Option to the
extent permitted in the Plan.

 

(19)                          TIME.  Time is of the essence in the performance
of this Agreement.

 

(20)                          HEADINGS.  The headings that are used in this
Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

(21)                          GENDER AND NUMBER.  Words of any gender used in
this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

(22)                          NOTICE.  Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered upon the earlier of the
expiration of three days after deposit in the U.S. mail or actual receipt at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

(A)                               Notice to the Company shall be addressed and
delivered as follows:

 

RETRACTABLE TECHNOLOGIES, INC.

POST OFFICE BOX 9

511 LOBO LANE

LITTLE ELM, TEXAS 75068-0009

 

ATTENTION:                                    THOMAS J. SHAW

PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

(B)                               Notice to the Optionee shall be addressed and
delivered as follows:

 

___________________________________________________

___________________________________________________

___________________________________________________

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused these presents to be signed by its
duly authorized President as of the ____ day of ______________, ______.

 

 

RETRACTABLE TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

THOMAS J. SHAW

 

 

PRESIDENT AND

 

 

CHIEF EXECUTIVE OFFICER

 

ATTEST:

 

 

 

 

 

 

MICHELE M. LARIOS, SECRETARY

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

OPTIONEE’S PRINTED NAME

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF EXERCISE OF

2008 INCENTIVE STOCK OPTION

AND RECORD OF STOCK TRANSFER

 

To:                             Retractable Technologies, Inc.

 

I hereby exercise (all/a portion of) my Incentive Stock Option granted by
RETRACTABLE TECHNOLOGIES, INC., in an Incentive Stock Option Agreement Issued
Under the Retractable Technologies, Inc. 2008 Stock Option Plan (the “Plan”) as
of ______________, ____, which is subject to all the terms and provisions
thereof and of the Plan referenced therein, and notify you of my desire to
purchase ______________ shares of Common Stock of the Company which were offered
to me pursuant to said Option.

 

The Option Price due for this purchase is $______________________ in cash.

 

 

 

 

 

 

 

 

EXERCISE DATE

 

PRINT NAME

 

 

 

 

 

 

 

 

 

 

 

SOCIAL SECURITY NUMBER

 

 

--------------------------------------------------------------------------------